Citation Nr: 0529261	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 
2003, for the grant of service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  This case was remanded in March 
2005 and now returns to the Board for appellate review.

Pertinent to the veteran's claim of entitlement to an initial 
rating in excess of 10 percent for tinnitus, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board which 
had concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include: 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veteran's tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

For the foregoing reasons, the veteran's pending appeal for a 
higher initial rating for tinnitus is currently stayed, and 
the matter will not be further addressed in the present 
decision.

The Board observes that a March 2005 Board decision denied 
entitlement to service connection for a hearing loss 
disability.  Thereafter, in written communications, the 
veteran and his representative has argued that service 
connection is warranted for such disability.  As such, the 
Board has construed the veteran's and his representative's 
statements as an application to reopen his claim of 
entitlement to service connection for a hearing loss 
disability.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Neither a formal nor informal claim of entitlement to 
service connection for tinnitus was received prior to 
February 19, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to February 19, 
2003, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

A May 2003 rating decision granted service connection for 
tinnitus and assigned a 10 percent evaluation, effective 
February 19, 2003.  Thereafter, in June 2003, the veteran 
submitted a notice of disagreement with respect to the 
effective date assigned for the grant of service connection 
for tinnitus.  The Board notes that effective date claims are 
generally considered to be "downstream" issues from the 
original grant of service connection.  VA's General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  In this case, the 
veteran was provided notice of the VCAA provisions in a March 
2003 letter.  Also, a May 2005 letter further advised him of 
VA's duties to notify and assist.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  While the March 2003 letter was sent to 
the veteran in connection with his pending service connection 
claim, the May 2005 letter advised him that an effective date 
of an evaluation and award pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
March 2003 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, to include medical records, employment 
records, and records from other Federal agencies.  The May 
2005 letter further advised him that that VA was responsible 
for obtaining relevant records from any Federal agency, to 
include medical records from the military, VA hospitals, and 
the Social Security Administration (SSA).  Such letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  Both 
letters also notified the veteran that VA would attempt to 
obtain private records if he completed and returned VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The March 2003 letter requested that the veteran 
provide any helpful information relevant to his claim, to 
include details regarding treatment during service, lay 
statements, and post-service treatment records.  The May 2005 
letter further requested that the veteran notify VA of any 
additional information he wanted VA to consider, to include 
identifying the location and approximate dates of treatment 
he may have sought at VA Medical Centers.  Such letter also 
indicated that the veteran must provide enough information 
about his records so they can be obtained from the proper 
source and that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.  Both letters also 
notified the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The May 2005 letter advised the veteran 
that if there was any other evidence or information that he 
believed would support his claim, to inform VA, and to 
provide VA with any evidence or information he may have 
pertaining to his claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Additionally, the veteran was afforded a VA examination in 
April 2003 for the purpose of adjudicating his service 
connection claim.  Thus, the Board concludes that there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.

Moreover, the veteran's argument on appeal is limited to his 
interpretation of governing legal authority, to include his 
contention that he is entitled to an effective date in 
October 1970, the month he was discharged from military 
service.  As such, all pertinent information and evidence is 
already contained in the claims file.  There is no 
outstanding information or evidence that would help 
substantiate the veteran's claim.  

VA's General Counsel has held that in cases where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
provide notice of, or assistance in developing, the 
information and evidence necessary to substantiate such a 
claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 
5-04 (June 23, 2004).  

Furthermore, in the circumstances of this case, where there 
is no legal basis for entitlement to an effective date prior 
to February 19, 2003, a remand for additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Additionally, because the 
veteran has been provided with all required notice relevant 
to the legal basis for the denial of his claim, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); cf. Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

Analysis

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his representative, a Member of Congress, or 
some person acting as next of friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date is was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  
Under VA regulations, an informal claim application must be 
written.  Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).  

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that 
February 19, 2003, is the correct date for the grant of 
service connection for tinnitus.  The Board acknowledges the 
veteran's argument that he is entitled to an effective date 
in October 1970, the month he was discharged from military 
service.  However, neither an informal or formal claim was 
received by VA prior to February 19, 2003.  On February 19, 
2003, the veteran filed a formal claim for entitlement to 
service connection for tinnitus (VA Form 21-526, Veteran's 
Application for Compensation and/or Pension).  Thereafter, in 
April 2003, he was afforded a VA audiology examination and, 
based on examination findings, service connection was granted 
for tinnitus in a May 2003 rating decision.  An effective 
date of February 19, 2003, was assigned as that was the date 
VA received the veteran's claim of entitlement to service 
connection for such disability.  Moreover, regarding the 
veteran's argument that he is entitled to an effective date 
in October 1970, the Board observes that the effective date 
of an award of service connection is not based on the date 
the veteran claims the disability appeared; rather, the 
effective date is assigned based on consideration of the date 
that the application upon which service connection was 
eventually awarded was received by VA.  See LaLonde v. West, 
12 Vet. App. 377, 382-383 (1999).  In light of such, the 
Board concludes that the preponderance of the evidence is 
against the claim and that there is no basis for assignment 
of an effective date prior to February 19, 2003, for the 
grant of service connection for tinnitus. 


ORDER

An effective date prior to February 19, 2003, for the grant 
of service connection for tinnitus is denied. 



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


